                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JASON WAYNE RICHISON,

                       Plaintiff,

               v.                                             Case No. 21-cv-0150-bhl

OUTAGAMIE COUNTY SHERIFF’S DEPARTMENT,
OUTAGAMIE COUNTY JAIL,

                       Defendants.


                                       SCREENING ORDER


       Plaintiff Jason Wayne Richison, who is currently incarcerated at the Outagamie County

Jail and representing himself, filed a complaint under 42 U.S.C. §1983, alleging that his civil rights

were violated. Richison also filed a motion for leave to proceed without prepaying the filing fee,

but, about a month after he filed his motion, he paid the full filing fee. Accordingly, the Court will

deny his motion as moot. Because Richison was a prisoner when he filed his complaint, 28 U.S.C.

§1915A requires the Court to screen the complaint to identify cognizable claims.

                                    SCREENING OF THE COMPLAINT

       The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim




          Case 2:21-cv-00150-BHL Filed 04/07/21 Page 1 of 6 Document 8
under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                                  ALLEGATIONS OF THE COMPLAINT

        Richison alleges that on February 1, 2021, he called his rabbi, and his rabbi asked him if

he had received a letter that the rabbi had sent two weeks earlier. Dkt. No. 1 at 2. Richison asserts

that he did not receive the letter and that his rights are being violated because someone at the

Outagamie County Jail either refused the letter or threw it out. Id. Richison states that “this

happened many more times in the past” and “has been going on for a long time.” Id. at 3, 4.

Richison believes that “it’s a form of Harassment, Anti-Semitism & Mental Torture.” Id.



                                                      2

           Case 2:21-cv-00150-BHL Filed 04/07/21 Page 2 of 6 Document 8
                                     THE COURT’S ANALYSIS

       Richison’s complaint suffers from numerous deficiencies. First, he names the Outagamie

County Sheriff’s Department and the Outagamie County Jail as defendants. Section 1983 allows

a plaintiff to sue a “person” who violates his constitutional rights under color of state law, but

neither a sheriff’s department nor a jail is a “person.” While the Supreme Court has held that there

are some circumstances in which municipalities or local government units can be considered

“persons” and sued under §1983, see Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658 (1978), sheriff’s departments and jails are not legal entities separate from the county

governments that they serve. See Whiting v. Marathon County Sheriff’s Dep’t, 382 F.3d 700, 704

(7th Cir. 2004).

       Next, while it is not entirely clear when the alleged harassment began, Richison asserts that

he suspected his rabbi’s letter had not been delivered on February 1, 2021. Richison initiated this

lawsuit a week later, on February 8, 2021. That timing strongly suggests that Richison failed to

exhaust the available administrative remedies prior to filing this lawsuit, as required by 42 U.S.C.

§1997e(a). A failure to exhaust administrative remedies is an affirmative defense, Jones v. Bock,

549 U.S. 199, 211–12 (2007), but if Richison did not complete the grievance process before he

filed his complaint, his complaint will be subject to dismissal. Perez v. Wisconsin Dept. of Corr.,

182 F.3d 532, 535 (7th Cir. 1999). As a reminder, a prisoner cannot complete the grievance

process while a lawsuit is pending—he must do so before he files his lawsuit. See Ford v. Johnson,

362 F.3d 395, 398 (7th Cir. 2004) (affirming dismissal of lawsuit filed two days before prisoner

completed grievance process).

       Finally, Richison fails to state a claim because the Court cannot reasonably infer that

anyone violated Richison’s rights. The fact that a letter was not delivered within two weeks does



                                                 3

          Case 2:21-cv-00150-BHL Filed 04/07/21 Page 3 of 6 Document 8
not plausibly lead to the conclusion that Richison is being discriminated against because he is an

Ashkenazi Jew. Two weeks is not a significant delay considering staff’s possible review of

incoming mail. And, even if Richison never received this letter, mail goes undelivered for

numerous reasons, including insufficient postage, an incorrect address, being misplaced, or being

misdelivered. Richison speculates that he did not receive his letter because some unknown jail

official rejected or destroyed the letter, but his speculation about why the letter was not delivered

is insufficient to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a

complaint’s allegations “must be enough to raise a right to relief above the speculative level”).

       Richison asserts that “this happened many more times in the past” and “this has been going

on for a long time,” but he offers no factual allegations to support those vague assertions. A

complaint that offers mere “labels and conclusions” or a “formulaic recitation of the elements of a

cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 555). To state a claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       The Court will allow Richison the chance to file an amended complaint that includes

factual allegations setting forth what jail officials did or did not do to violate his rights. His

amended complaint does not have to be long or contain excessive detail, but it must contain more

than mere legal conclusions and unsupported accusations of harm. Further, the Court reminds

Richison that any claims he failed to administratively exhaust through the jail’s grievance system

will be subject to dismissal should Defendants assert that defense. Also, if Richison does not know



                                                 4

           Case 2:21-cv-00150-BHL Filed 04/07/21 Page 4 of 6 Document 8
the name of an individual he would like to sue, he may use a John or Jane Doe placeholder. If he

is allowed to proceed with a claim against a Doe Defendant, he will be permitted to use discovery

to learn the Doe Defendant’s name.

       If Richison wants to proceed, he must file an amended complaint curing the deficiencies in

the original complaint as described herein. The amended complaint must be filed on or before

May 3, 2021, and must bear the docket number assigned to this case. The amended complaint will

replace the original complaint and must be complete in itself without reliance on or reference to

the original complaint. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133

F.3d 1054, 1056–57 (7th Cir. 1998). If Richison files an amended complaint, the Court will screen

it pursuant to 28 U.S.C. §1915A. If Richison does not file an amended complaint, the Court will

dismiss this case based on Richison’s failure to state a claim in his original complaint, and the

Court will assess a strike pursuant to 28 U.S.C. §1915(g).

       IT IS THEREFORE ORDERED that Richison’s motion for leave to proceed without

prepaying the filing fee (Dkt. No. 2) is DENIED as moot.

       IT IS FURTHER ORDERED that on or before May 3, 2021, Richison may file an

amended complaint curing the defects in the original complaint as described herein.

       IT IS FURTHER ORDERED that the Clerk’s Office mail Richison a blank prisoner

amended complaint form and a copy of the guide entitled “Answers to Prisoner Litigants’ Common

Questions” along with this order.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where Richison is located.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will



                                                5

          Case 2:21-cv-00150-BHL Filed 04/07/21 Page 5 of 6 Document 8
scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202


PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Richison is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 7th day of April, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




                                                  6

           Case 2:21-cv-00150-BHL Filed 04/07/21 Page 6 of 6 Document 8
